PER CURIAM.
Chiquita International Limited appeals the granting of a final summary judgment, the denial of motions to amend to add its parent company as a plaintiff and to add a claim for punitive damages, and the granting of Fresh Del Monte Produce’s motion to bifurcate liability and damages. We affirm.
After careful review of the record, we find no material issues of fact in dispute. As a matter of law, we find Chiquita’s complaint insufficient to state a cause of action for tortious interference and civil conspiracy. See Wilcox v. Lang Equities, Inc., 588 So.2d 318 (Fla. 3d DCA 1991) (judgment is proper if complaint is legally insufficient to state a cause of action). Assuming the facts alleged by Chiquita are true, Chiquita fails to prove that Del Monte’s subsequent agreement with TA-DECO directly induced TADECO to breach its previous contract with Chiquita. See Ethyl Cory. v. Balter, 386 So.2d 1220 (Fla. 3d DCA 1980); Lingard v. Kiraly, 110 So.2d 715, 716 (Fla. 3d DCA 1959) (requiring proof of suggestion or request by the defendant to support a tortious interference claim). Having decided this, we need not address Chiquita’s other points on appeal.
AFFIRMED.